Per Curiam.
One of the plaintiffs, Mary Jackson, was injured in an accident while riding in the car of the defendant, and she and her husband brought the present action to recover damages therefor. The jury found in favor of the defendant .and the plaintiffs have a rule for a new trial. Negligence in the defendant, who was driving his own car, was clearly proved, and the substantial question in the case was whether the plaintiff was an invitee or a mere licensee in the defendant’s car at the time of a collision with another automobile on the road.
*343Mrs. Jackson and the defendant were returning from a trip to Budd Lake when the accident happened. It was a controverted question whether the trip was taken at the instance of Mrs. Jackson and for her enjoyment, or whether it partook of a business character, in which the defendant was taking her as a possible purchaser to see a bungalow which he owned. The proofs we think justified the jury in solving this question in favor of the defendant. The evidence of the defendant, if believed, clearly established that the trip was taken upon the request of Mrs. Jackson for her own purpose, and some of the evidence of Mrs. Jackson herself lends color to this conclusion.
The rule will he discharged.